Jess L. Mayfield, Trustee, et




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 14, 2015

                                   No. 04-15-00272-CV

                                  Kyu Im ROBINSON,
                                       Appellant

                                            v.

                            Jess L. MAYFIELD, Trustee, et al,
                                       Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-07766
                              Renee Yanta, Judge Presiding


                                     ORDER
    Appellees’ unopposed first motion for extension of time to file brief is hereby
GRANTED. Time is extended to September 21, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court